Citation Nr: 1740062	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  15-05 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased (compensable) rating for bilateral hearing loss.

2.  Entitlement to an increased (compensable) rating for nasal septal deviation.  

3.  Entitlement to service connection for a right knee disorder.

4.  Entitlement to service connection for a right shoulder disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy for over 20 years ending with his retirement in September 2003. 

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2013 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Jurisdiction was subsequently transferred to the RO in Waco, Texas.  

The Veteran appeared at a hearing at the Waco RO in December 2016 before the undersigned.  

The issues of entitlement to an increased (compensable) rating for nasal septal deviation with mild left nasal obstruction and entitlement to service connection for a right shoulder disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to the promulgation of a decision in the appeal, at the December 2016 Board hearing, the Veteran withdrew his appeal pertaining to the issue of entitlement to service connection for a right knee disorder.

2.  Throughout the course of the appeal, the Veteran's service-connected bilateral hearing loss has resulted in no worse than level I hearing acuity in the right ear and level I in the left ear.  
CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran pertaining to the issue of entitlement to service connection for a right knee disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

2.  The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b), Part 4, including §§ 4.7, 4.85, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawn Claim for Right Knee Disability  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn on record during a hearing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202, 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  

At the December 2016 Board hearing, the Veteran withdrew his appeal as to the issue of entitlement to service connection for a right knee disorder.  Hence, there remain no allegations of errors of fact or law for appellate consideration of this issue.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue and it is dismissed.

II. Increased Rating for Bilateral Hearing Loss

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the disability at issue.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  While the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that, in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Rating Schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R.  § 4.85.

Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.

Table VIA is used when the examiner certifies that the use of speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86.  38 C.F.R. § 4.85(c).

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).

To evaluate the degree of disability from defective hearing, the rating schedule establishes eleven auditory acuity levels designated from I, for essentially normal acuity; through XI, for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.

A zero percent evaluation is provided where hearing in the better ear is I and hearing in the poorer ear is I through IX; where hearing in the better ear is II, and hearing in the poorer ear is II to IV; or where there is level III hearing in both ears. 38 C.F.R.  § 4.85, Table VII, Diagnostic Code 6100.  A 10 percent evaluation is provided where hearing in the better ear is I and hearing in the poorer ear is X and XI; where hearing in the better ear is II and hearing in the poorer ear is V to XI; where hearing in the better ear is III and hearing in the poorer ear is IV to VI; or where hearing in the better ear is IV and hearing in the poorer ear IV to V.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  The next higher evaluation of 20 percent is provided where hearing in the better ear is III and hearing in the poorer ear is VII to XI; where hearing in the better ear is IV and hearing in the poorer ear is VI to VII; or where hearing in the better ear is V and hearing in the poorer ear V and VI.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  Higher evaluations are available for more severe hearing loss.  

The assignment of disability ratings for hearing impairment are to be derived by the mechanical application of the Ratings Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The rating criteria are meant to compensate for functional impairment associated with the disability.  Doucette v. Shulkin, 28 Vet. App. 366 (2017)  

The Veteran filed his claim for an increased rating in September 2012.  He was afforded a VA examination in January 2013.  Audiometric testing revealed the following:

HERTZ
1000
2000
3000
4000
RIGHT
35
40
40
50
LEFT
65
40
40
45

The puretone threshold average when rounded was 41 in the right ear and 48 in the left ear.  Speech audiometry revealed speech recognition ability of 100 percent in both ears and the discrimination score was appropriate for the Veteran.  The diagnosis was sensorineural hearing loss in the right ear and mixed hearing loss in the left ear.  The Veteran reported that his hearing loss impacted his ordinary conditions of daily life, including ability to work, as he had difficult hearing soft voices like his grandchildren and hearing the television.  
	
At the time of the January 2013 examination, the Veteran had average puretone hearing loss of 41 decibels in the right ear, with 100 percent speech discrimination, which translates to a Roman numeral designation of I for the right ear.  Likewise, the Veteran was shown to have an average puretone hearing loss of 48 decibels in the left ear, with 100 percent speech discrimination, which also translates to a Roman numeral designation of I for the left ear.  Thus, when applying Table VII, Diagnostic Code 6100, level I for the right ear and level I for the left ear equates to a zero percent disability evaluation.  

Table VIA is not for application because the examination did not show that the Veteran's puretone threshold was 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz), or that his puretone threshold was 30 or lower at 1000 Hertz and 70 or more at 2000 Hertz.  See 38 C.F.R. §§ 4.85(c), 4.86(a).  

At the Board hearing, the Veteran reported that his hearing loss was "not that big of an issue."  It was taken care of with hearing aids and did not seem to be getting any worse.  If nothing else, it might have actually gotten better.  

VA treatment records have also been reviewed and considered.  While these records document hearing loss and the need for hearing aids, they do not report any audiological evaluations that could be used for rating purposes.  

The Board now turns to whether a compensable rating is warranted for the Veteran's bilateral hearing loss.  There is no evidence showing that the Veteran's hearing loss disability has increased in severity since the January 2013 VA examination.  The average puretone threshold findings from the January 2013 VA examination, equate to a zero percent disability evaluation under Table VII, Diagnostic Code 6100.  Again, VA clinical records during this period do not address the severity Veteran's bilateral hearing loss.  There is simply no evidence to show that the Veteran met the rating criteria for a compensable rating at any point during the course of the appeal.  

The Board acknowledges the contentions put forth by the Veteran regarding the impact of his service-connected bilateral hearing loss on his daily activities.  While he can describe the effects on his activities, he is not competent to report findings for rating purposes, as the evaluation must be done by a state-licensed audiologist.  Further, the January 2013 VA examination report and the Veteran's statements, including his hearing testimony, discussed the functional effects of the Veteran's hearing loss disability.  Thus, the functional effects of the Veteran's hearing loss disability are contemplated by the rating criteria.  Doucette v. Shulkin, 28 Vet. App. 366 (2017); See Martinak v. Nicholson, 21 Vet. App. 447 (2007) (requiring examinations to include assessments of the impact of hearing loss on daily activities).  

In sum, because assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometry evaluations are rendered, there is no doubt as to the proper evaluation to assign.  Lendenmann, 3 Vet. App. 345; 38 C.F.R. 
§ 4.85, Tables VI, VIA and VII, Diagnostic Code 6100.  Applying the VA audiological test results from the January 2013 VA audiological evaluation; the Board is compelled to conclude that the preponderance of the evidence is against entitlement to a compensable rating for bilateral hearing loss.  

The Board has considered the benefit of the doubt doctrine.  However, the preponderance of the evidence is against an increased (compensable) rating for bilateral hearing loss at any point since the award of service connection.  Therefore, reasonable doubt does not arise and his initial rating claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

The appeal pertaining to the issue of entitlement to service connection for a right knee disability is dismissed.  

A compensable rating for bilateral hearing loss is denied.


REMAND

The Veteran was most recently afforded a VA examination to address his nasal septal deviation with mild left nasal obstruction in January 2013.  The January 2013 VA examiner found that there was not greater than 50 percent obstruction of the nasal passage on both sides.  The examiner opined that the Veteran had 40 percent nasal obstruction on the right side and 30 percent on the left side.  However, at the Board hearing, the Veteran testified that his disability had worsened since the last examination.  In this regard, he reported that both nasal passages were blocked.  A new examination is warranted when there is evidence of an increase in severity of the claimed disability since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); VAOPGCPREC 11-95 (1995).

The Veteran has asserted that his right shoulder disorder is due climbing ladders and lifting weights while onboard ships during active service.  He has also reported continuing symptoms since service.  In the alternative, he has asserted that his disorder is secondary to his left shoulder disorder due to overuse.  The Veteran was afforded a VA examination in August 2013.  An addendum opinion was done in September 2013.  However, the examiner did not offer an opinion as to whether the current right shoulder disorder was directly related to an injury in-service.  

The examiner opined that the Veteran's right shoulder disorder was not secondary to the service-connected left shoulder disability because there was no medical authority or peer review medical literature that supports the contention that a left shoulder bursitis/tendonitis or clavicular fracture can be causative to or aggravate a right shoulder disorder.  In the September 2013 addendum, the examiner indicated that the claims file was reviewed and agreed with the August 2013 medical opinion.  However, the examiner did not discuss the Veteran's reports that he overused the right shoulder to avoid using the service-connected left shoulder.  Thus, the examination is insufficient as the examiner did not appear to consider all of the relevant evidence or, in light of such, provide sufficient rationale for the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be scheduled for a VA examination to determine the severity of his nasal septal deviation.  The electronic record should be made available to the examiner for review.  

2.  The Veteran should be scheduled for a VA examination to determine whether his current right shoulder disability was caused or aggravated by a disease or injury in service or the service connected left shoulder disability.  The electronic record should be made available to the examiner for review.  

The examiner should opine whether it is at least as likely as not (a 50 percent or higher degree of probability) that any current right shoulder disability (i.e. one shown at any time since 2013, even if not present on the current examination) is:

proximately due to, or caused by the service-connected left shoulder disability (discuss the Veteran's reports of overuse due to the effects of the left shoulder disability while assuming the credibility of those reports); 

or has been aggravated by the service-connected left shoulder disability.  VA will not concede aggravation unless the baseline level of the non-service connected disability is established by medical evidence created before the onset of aggravation or by the earliest evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of non-service connected disease or disability;

or was directly caused by the rigors of the Veteran's duties during his 20 years of service.

All opinions should be supported by reasons. 

4.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


